Citation Nr: 0804593	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  06-03 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.	Entitlement to service connection for asbestosis.  

2.	Entitlement to service connection for a chronic 
gastrointestinal disorder.  

3.	Entitlement to service connection for dry eye syndrome.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from October 1954 to 
September 1957 to September 1959 to September 1962.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Newark, New Jersey, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.	Chronic asbestosis is not currently demonstrated.  

2.	A chronic gastrointestinal disorder is not currently 
demonstrated.  

3.	Dry eye syndrome was not evident during service or until 
many years thereafter and is not shown to have been caused by 
any in-service event.

4.	Conjunctivitis is not currently demonstrated.  


CONCLUSIONS OF LAW

1.	Chronic asbestosis was neither incurred in nor aggravated 
by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

2.	A chronic gastrointestinal disorder was neither incurred 
in nor aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).

3.	Dry eye syndrome was neither incurred in nor aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in August 2004 and July 2006, the RO 
notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
        
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

The record reveals that a favorable Social Security 
Administration disability award was made in 1977.   Review of 
that decision reveals that the disabilities evaluated and 
discussed in that decision are unrelated to those at issue 
here.  As such, obtaining the medical records detailed in 
that decision would have no outcome on the decision reached 
herein.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

The veteran is claiming service connection for asbestosis, a 
chronic gastrointestinal disorder, and dry eye syndrome.  The 
Board has reviewed all of the evidence of record, including 
the service treatment records, records of treatment 
subsequent to service from private and VA sources and the 
veteran's testimony at his hearing on appeal in May 2006.  No 
basis can be found to establish service connection for these 
disorders.  

Regarding the claim for asbestosis, it is noted that the 
veteran gave credible testimony at his hearing on appeal 
regarding exposure while on board ship enroute to being 
stationed in Germany and while working in the motor pool 
amongst asbestosis break linings.  He also had some post-
service exposure reported.  In any event, the case may not be 
granted; however, because the veteran does not currently 
manifest asbestosis.  He has submitted a statement from a 
private physician, dated in August 1998, that indicates that, 
in the examiner's opinion, the veteran had pulmonary and 
pleural asbestosis to a reasonable degree of medical 
certainty.  Additionally, on examination by VA in September 
2004 it was noted that there was a strong clinical suspicion 
of asbestosis, despite the fact that there was no plain film 
X-ray study evidence of asbestosis.  A CT scan was 
recommended.  This was accomplished and no evidence of 
asbestos exposure was found.  In fact, the CT showed the 
lungs to be clear.  

Thus, the medical evidence of record does not show current 
demonstration of the claimed disorder.  While the veteran 
testified at his hearing on appeal, it is long-established 
that the veteran, as a layperson, is not qualified to render 
medical opinions regarding the etiology of disorders and 
disabilities, and his opinion is entitled to no weight. 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Furthermore, it has 
not been demonstrated that the veteran possesses the 
requisite knowledge, skill, training, or education to qualify 
as a medical expert in order for such statements to be 
considered competent evidence. Id. In short, the veteran's 
own speculations as to medical matters are without any 
probative value.  Under these circumstances, the claim must 
be denied. 

Similarly, the veteran has not been found to have a chronic 
gastrointestinal abnormality on examination by VA in 
September 2004.  Although service treatment records show that 
the veteran was treated for gastroenteritis in 1955 and 1957, 
no disorder was noted on examination for separation from 
service in 1962.  The absence of clinical treatment records 
subsequent to service is probative evidence against 
continuity of symptoms since service.  See, e.g. Mense v. 
Derwinski, 1 Vet. App. 354 (1991).  Under these 
circumstances, service connection must be denied.  

The veteran has also claimed service connection for dry eye 
syndrome, which was shown on VA eye examination in September 
2004.  The service treatment records show that the veteran 
received treatment for conjunctivitis during 1960, but dry 
eye syndrome was not demonstrated and no chronic eye 
abnormality was shown on examination for separation from 
service.  At that time, the veteran's uncorrected visual 
acuity was 20/20, bilaterally.  The VA examination in 
September 2004 does not relate any dry eye syndrome to 
service and, while the veteran testified that he believes 
there is a relationship, as noted, his speculation is of 
little probative value.  Espiritu, supra.  Under these 
circumstances, as dry eye syndrome was not manifested during 
service and has not been otherwise shown to be related to 
service, the claim must be denied.  See Boyer v. West, 210 
F.3d 1351 (Fed. Cir 2000).  




ORDER

Service connection for asbestosis, a chronic gastrointestinal 
disorder, or dry eye syndrome is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


